     Case 8:20-cv-00842-JVS-ADS Document 21 Filed 11/16/20 Page 1 of 2 Page ID #:221




 1

 2

 3
                                                           JS-6
 4

 5

 6

 7

 8

 9

10

11
                         UNITED STATES DISTRICT COURT
12
                       CENTRAL DISTRICT OF CALIFORNIA
13
                                SOUTHERN DIVISION
14

15
      LIFESTYLE MEDIA SOLUTIONS,    ) Case No.: 8:20-cv-00842-JVS-ADS
16    LLC, a Missouri limited liability
                                    )
      company,                      ) Hon. James V. Selna
17                                  )
                        Plaintiffs, ) ORDER OF DISMISSAL
18
                                    )
           vs.                      )
19
                                    )
20    TRAVELERS CASUALTY AND        )
      SURETY COMPANY OF AMERICA, a )
21    Connecticut corporation,      )
                                    )
22                      Defendant.  )
                                    )
23

24

25

26

27
                                                                 Order of Dismissal
                                                                8:20-cv-00842-JVS-ADS
 Case 8:20-cv-00842-JVS-ADS Document 21 Filed 11/16/20 Page 2 of 2 Page ID #:222




1          Pursuant to the parties’ Stipulation to Dismiss With Prejudice, and good
2    cause appearing therefore,
3
4          IT IS HEREBY ORDERED that the above-referenced action between

5    Plaintiff LIFESTYLE MEDIA SOLUTIONS, LLC, and Defendant TRAVELERS

6    CASUALTY AND SURETY COMPANY OF AMERICA, including all claims and
     counterclaims, is hereby dismissed with prejudice, pursuant to the terms of a
7
     confidential settlement agreement.
8
9          Each Party will bear its own costs and attorneys' fees.
10
           IT IS SO ORDERED.
11
12
     DATED: November 16, 2020                     By: ____________________________
13                                                       JAMES V. SELNA
14                                                       United States District Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                      Order of Dismissal
                                                                     8:20-cv-00842-JVS-ADS
